DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s request to hold the double patenting rejection in abeyance until the other rejections are resolved is acknowledged.  The double patenting rejection is repeated herein for the sake of completeness.

Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art rejection fails to teach all the limitations of the claims because Rousseau does not teach or suggest that the lenses are configured to focus a white light emission that has a Lambertian emission pattern.  
However, the fact that Rousseau does no teach or suggest that the lenses focus Lambertian light is not sufficient to overcome the rejection.  As seen in MPEP §2142, once an examiner set out a prima facie case of obviousness, the burden shifts to Applicant to provide arguments as to the nonobviousness.  The function of lenses themselves is to refract the light in a specified manner, based on the angle that is input to the lens from the focal point.  One having ordinary skill in the art would therefore expect light coming from the focal point of the lens to be refracted in the same manner, based on the angle, regardless of whether the distribution is Lambertian or some other distribution with different proportions of light at different angles.  Each individual angle from the focal point to the lens would function the same in substantially different light distributions.  One having ordinary skill in the art would not expect lenses to function substantially differently when the light emission is similarly output from a near point light source.  Applicant has not advanced and theory or reasoning as to why a Lambertian emission would not function in substantially the same way with a focusing lens and/or why even if it were to function differently with a specific lens, why it would not be obvious to find a different lens to serve the analogous purpose of focusing the Lambertian light.  Applicant has not alleged that it is impossible or unknown whether a lens can focus Lambertian light.  
Furthermore, even assuming arguendo, that Rousseau et al. not specifically mentioning the use of a focusing lens with Lambertian light were a relevant argument, Rousseau et al. (US PGPub 2016/0131334 A1) teaches an example of the converting material to be Cerium-doped Yttrium Aluminum Garnet (CE:YAG, Paragraph 18).  Additionally, Nakazato et al. (US PGPub 2016/0245471 A1) teaches the converting member to be a YAG phosphor (Paragraph 163).  Additionally, Kitano (US PGPub 2012/0242912 A1) teaches that fluorescence per se obtained by wavelength conversion is incoherent light (Paragraph 11), wherein an exemplary phosphor is Ce-doped Yttrium Aluminum Garnet (Paragraph 77, Y3Al5O12:CE3+).
Similarly, Hikmet et al. (US PGPub 2012/0170602 A1) teaches the conversion material to be incoherent Lambertian (Paragraph 3 and Fig. 5b), with an example of the converting member being a Cerium-doped Yttrium Aluminum Garnet (Paragraphs 34 and 35).  
Therefore, as it appears that the materials for the converting material used in combination with focusing lens(s) by Rousseau et al. and Nakazato et al. and Kitano are the same or similar materials to that described as Lambertian emitting by Hikmet et al., one having ordinary skill in the art would predictably expect incoherent Lambertian emission to work similarly or the same with focusing lenses.  
It is noted that the embodiment of Fig. 4 of Rousseau has a rod shaped converting material that serves as a waveguide (Paragraph 33), which may influence the distribution of light, depending on the reflections in the waveguide.  However, the alternative embodiment of Figs. 1 and 2 of Rousseau does not use a waveguide, but a cerium doped yttrium aluminum garnet (Paragraph 21) CE:YAG crystal that similarly works with a focusing optics 3, 7 to focus light into the fiber 8 (Paragraph 19).  Therefore, the embodiment of Figs. 1 and 2 provide further evidence that the cerium doped yttrium aluminum garnet, the same or substantially similar material which is disclosed to be incoherent Lambertian by Hikmet et al., is usable with focusing optics.  Furthermore, if Applicant were to argue that the embodiment of Fig. 4 is not Lambertian, it would further the argument that focusing optics are able to be used with a variety of light distributions.  
That is, there is no indication that the lenses would predictably fail to work with Lambertian light and there is evidence indicating that the phosphor materials are substantially similar and therefore would function substantially similarly in the ability of a focusing lens to focus light from the Lambertian output by the converting element.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
 
Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 6/30/2022 have been considered.
	
	Claim Rejections - 35 USC § 112
	The amendments filed 6/30/2022 are sufficient to overcome the 112 rejections stated in the previous office action.  Therefore, said 112 rejections are withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 59, 60, 62, 73, 75 and 76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 10, 12, 20 and 21 of copending Application No. 16/597,791 (reference application), or alternatively in further view of Yatsuda et al. (US PGPub 2014/0376246 A1). 
Claim 1 of ‘791 recites substantially all of the limitations of claim 59, except the optical member that focuses to be specifically a lens.  However, it is well-known in the art to use a lens to focus emission.
Alternatively, Yatsuda et al. teaches (Fig. 14) using lens 18 to focus the beam into the fiber core 14.
Therefore, it would be obvious to one having ordinary skill in the art to use a lens as the focusing optical element, since the selection from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art.
Furthermore, claims 2, 10, 12, and 21 of ‘791 recite substantially all the limitations of claims 60, 62, 75 and 76.
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 59, 60 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (US PGPub 2017/0051883 A1) in view of Rousseau et al. (US PGPub 2016/0131334 A1) and Niemi (USPN 4,152,752 A) and Hikmet et al. (US PGPub 2012/0170602 A1) and Yatsuda et al. (US PGPub 2014/0376246 A1) and Nakazato et al. (US PGPub 2016/0245471 A1) and Erdl et al. (WO 2019/086176 A1, of record, citations herein refer to the machine translation, also of record 2/23/2021), or alternatively in further view of Li et al. (US PGPub 2014/0268815 A1) and English et al. (US PGPub 2003/0063476 A1) and Abu-Ageel (US PGPub 2010/0046234 A1).
As to claim 59, Raring et al. discloses (Fig. 26) A fiber-coupled white light illumination source comprising: one or more white light source modules disposed at a source area, the one or more laser-based white light sources each comprising: a laser device 402 comprising a gallium and nitrogen containing material (Paragraph 253) and configured as an excitation source, the laser device comprising an output facet configured to output a laser emission with a first wavelength ranging from 385 nm to 495 nm (Paragraph 92); a phosphor member 406 configured as a wavelength converter (Paragraph 91) and an emitter (Paragraph 199) and disposed to convert the laser electromagnetic emission to emit a second electromagnetic radiation with a second wavelength longer than the first wavelength (Paragraph 199) a light-emission mode characterizing the phosphor member with a white light emission being generated from at least an interaction of the laser electromagnetic radiation with the second electromagnetic radiation as a mixture of wavelength characterized by at least the second wavelength from the phosphor member to provide the white light emission (Paragraphs 199 and 254), a lens member configured to capture the white light emission from the one or more laser-based white light source (Fig. 32, Paragraph 269, cap member as lens; Fig. 35 #608, Paragraph 290)

    PNG
    media_image1.png
    428
    499
    media_image1.png
    Greyscale
Raring et al.

    PNG
    media_image2.png
    428
    577
    media_image2.png
    Greyscale
Raring et al.

    PNG
    media_image3.png
    420
    619
    media_image3.png
    Greyscale
Raring et al.
Raring et al. discloses generally using an optical fiber (Paragraph 265), but does not teach the specifics of how the fiber is implemented to couple the white light emission from the phosphor member.  
Rousseau et al. teaches (Fig. 4) including collimator 3 and focuser 7 together serve to input light from phosphor 2 to fiber end 8B (Paragraph 23).

    PNG
    media_image4.png
    519
    497
    media_image4.png
    Greyscale
Rousseau et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include collimating and focusing lenses in the light source package in addition to the collimating lens of Raring et al. in order to focus the beam down to the size of an optical fiber, as taught by Rousseau in order to apply the light source to fiber applications.
Raring et al. teaches that the light source is effective for use as a compact high brightness and highly efficient white light source (Paragraph 12), but Raring et al. in view of Rousseau et al. is silent as to the optical fiber outputting to a passive luminary.  
	Niemi teaches (Figs. 1 and 6) a light source 4 using fiber optics 9 (Col. 3, lines 12-16) to deliver light to one or more passive luminaries 11 substantially free of electrical power supply disposed at an illumination location coupled to the respective second ends to distribute the Page 2 of 7Appl. No.Amdt. dated October 9, 2019 Preliminary Amendmentlight emission of light source 4 to one or more illumination patterns, wherein the illumination location 2 is separated from the one or more white light source module 4 location by a remote distance.

    PNG
    media_image5.png
    324
    484
    media_image5.png
    Greyscale
Niemi
	Therefore, it would be obvious to one having ordinary skill in the art at the time the invention to apply the device of Raring et al. in view of Rousseau et al. to the building illumination system of taught by Niemi, in order to apply the advantages, of Raring et al. in view of Rousseau et al., such as compact, high brightness and high efficiency light source, to a building illumination system.
	Raring et al. in view of Rousseau et al. and Niemi is silent as to the white light emission from the phosphor member being incoherent and having a Lambertian emission pattern.  
Hikmet et al. teaches (Figs. 1 and 6) using a laser source 1 and phosphor converter 2 to output substantially Lambertian laser (Paragraph 29, laser light induced to Lambertian) and phosphor light (Paragraph 3, phosphor is Lambertian) in order to increase light uniformity.  (Paragraph 4, Figs. 2 and 6 show increased uniformity in emission patterns between the blue laser and yellow phosphor light, Paragraph 28, nearly constant white point).

    PNG
    media_image6.png
    260
    382
    media_image6.png
    Greyscale
Hikmet et al.

    PNG
    media_image7.png
    285
    455
    media_image7.png
    Greyscale
Hikmet et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. and Niemi to make the light output of the light source to be white with Lambertian light distribution, and therefore also incoherency, in order to increase uniformity of the emission patterns, as taught by Hikmet et al.
Furthermore, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. is silent as to Applicant’s core diameter of the more fibers.  
Yatsuda et al. teaches (Fig. 14) using lens 18 to focus the beam into the fiber core 14, wherein the white light emission is input with a source diameter smaller than a core diameter 22. 

    PNG
    media_image8.png
    719
    346
    media_image8.png
    Greyscale
Yatsuda et al.
Nakazato et al. teaches (Fig. 2) the optical transmission fiber 18 having a core diameter of 100 to 800 micrometers (Paragraph 127), wherein the optical transmission fiber comprises glass (Paragraph 124).

    PNG
    media_image9.png
    291
    472
    media_image9.png
    Greyscale
Nakazato et al.
Since the output beam from the light source needs to be input into the fiber, as taught by Yatsuda et al., it would be obvious that said white light source module output beam diameter is also 100 to 800 micrometers in order to fit the output beam into the optical fiber.  Furthermore, it would be obvious to make the optical fiber core to be 100 to 800 micrometers in size since the selection from among known suitable sizes of the optical fiber for their known purposes is generally within the abilities of one having ordinary skill in the art.   
Furthermore, it is noted that Rousseau et al. teaches a collimating lens 3 and a focusing lens 7, whereas the claim recites “a lens member” (singular).  However, the claim does not require the white light to be directly incident without intervening elements and the focusing lens can be considered the lens member with the collimating element being a separate intervening member.
Alternatively, it would be obvious to one having ordinary skill in the art at the time of the invention to combine the function of separate collimating and focusing lenses instead to be a single focusing optical member in order to focus the light into the fiber, as taught by Yatsuda et al. and in order to reduce the number of components.
	With respect to the combination of a Lambertian emission with a small fiber core diameter, while light source of Yatsuda et al. (Paragraph 91) and Nakazato et al. (Paragraph 92) is a laser light source, since the primary reference Raring et al. teaches a collimating element (Fig. 32, Paragraph 269, cap member as lens; Fig. 35 #608, Paragraph 290) to collect the light, it would be apparent to one having ordinary skill in the art that a collimating and focusing lens would similarly focus the light beam down to a suitable size for a light fiber, particularly, a light fiber of small size such as 100 to 800 micrometers taught by Nakazato et al. as suitable for transport of light.  As seen in MPEP §2143(I)(C, D), use of a known technique to improve similar devices in the same way or applying a known technique to a known device ready for improvement to yield predictable results are exemplary rationales for obviousness.
Alternatively, Li et al. teaches (Fig. 3) a light source 125 (which may be lasers or LEDs, Paragraphs 23 and 60) wherein the fiber diameter of 0.5- 20 mm (Paragraphs 25 and 26) with high numerical aperture (Paragraph 26, numerical aperture of at least 0.7, 0.8 or 0.9), wherein an increasing numerical aperture improved coupling efficiency (Paragraph 26), with optic 160 in order to collimate or focus the light into the fiber (Paragraphs 59 and 60).  

    PNG
    media_image10.png
    554
    481
    media_image10.png
    Greyscale
Li et al.
English et al. teaches that LED have substantially Lambertian emission (Paragraph 25).
Since the LED is known to have Lambertian emission, as taught by English et al. and is still suitable to be used with a small diameter fiber on the order of the same size as that of Nakazato et al., as taught by Li et al. (Paragraph 25 and 26, core size not recited, but entirety of core plus cladding diameter in the 0.5 mm to 20 mm range, with the core necessarily being less than that), and the laser and phosphor of the modified device of the prior art is Lambertian, as modified by Hikmet et al. (Paragraphs 3 and 29), one having ordinary skill in the art would find it obvious to use the optical focusing and collimating elements as well as fiber of similar size and similar core size since the selection of from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art and also since using similar elements would lead to readily availability of components since the prior art device with LEDs and lasers already use these components.  Furthermore, it would be obvious to use smaller fibers in order to reduce material and increase flexibility of the fiber to be used in various spaces.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the prior art device to make the fiber have the combination of small diameter and high numerical aperture in order to provide a compact fiber that also has high coupling efficiency, as taught by Li et al.  Therefore, in terms of expectation of success, one having ordinary skill in the art would predictably expect to be able to form the combination of small fiber diameter and high numerical aperture (and therefore high coupling efficiency and ability to couple with focused light from a Lambertian emitter).  
	Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Li et al. and English et al. teaches using a plurality of fiber optics (Niemi #9), but is silent as to Applicant’s claimed plurality of fibers with source diameter smaller than an individual fiber core diameter.
Erdl et al. teaches (Fig. 1) a plurality of optical transport fibers 9 (Page 4, line 156); and an optical switching module 5 providing a selective coupling between the light input via and first ends of the plurality of optical transport fibers 9, wherein the optical switching module 5 is configured to couple the white light emission from the input to selected ones of the first ends of the plurality of optical transport fibers 9 (Page 5, lines 165-174) in order to control the illumination of different luminaries from one light source and allowing illumination of only the desired luminaries (Page 5, lines 182-203).

    PNG
    media_image11.png
    386
    441
    media_image11.png
    Greyscale
Erdl et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include an optical switch in order to selectively distribute light to the separate passive luminaries of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Li et al. and English et al. in order to allow control of the light to the luminaries by way of the switching device, as taught by Erdl et al.  It would be obvious furthermore to have the light input to the transport fibers with diameters in the range of 100 to 800 micrometers as discussed above with respect to Nakazato et al. since the selection from suitably sized fibers is generally within the abilities of one having ordinary skill in the art, and such that the diameter of the light beam is smaller than the diameter of the fiber core, in order to fit the output beam into the optical fiber, as discussed above with respect to Yatsuda et al.  As discussed with respect to the 112(b) rejection above, the term “source diameter” is being examined as being the diameter of the beam in the vicinity of entry into the transport fiber core.
It is noted that the lens 4 used by Erdl et al. is depicted as a collimating lens.  However, one having ordinary skill in the art at the time of the invention would understand that the focusing lens of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al, or alternatively in further view of Li et al. and English et al. would also be applicable to the switching element 5 and doing so would allow the use of only one package type that is applicable to both switching embodiments and static embodiments.
Alternatively, Abu-Ageel teaches (Fig. 6B) a focusing lens 1860 (Paragraph 100) before the switching element 1970 (Paragraphs 100, 103).

    PNG
    media_image12.png
    696
    512
    media_image12.png
    Greyscale
Abu-Ageel
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use the focusing lens instead of the collimating lens since it is taught as suitable for use with a switching element by Abu-Ageel and the selection from among known suitable lenses for their known purposes is generally within the abilities of one having ordinary skill in the art.
	
As to claim 60, Raring et al. discloses (Fig 31) that each of the one or more white light source modules comprises a surface- mount device (SMD) type package (Paragraphs 264 and 268).
As to claim 62, Raring et al. discloses that the light-emission mode characterizing the phosphor member with a white light emission comprises one of a reflection mode (Fig. 26, Paragraphs 90 and 254) or a transmission mode (Fig. 12, Paragraphs 90 and 223), wherein in the reflection mode the white light emission is emitted from the same surface of the phosphor member that the laser beam is incident upon and in the transmission mode the white light emission is emitted from at least a different surface of the phosphor member than the laser beam is incident upon.

Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al, or alternatively in further view of Li et al. and English et al. and Abu-Ageel and further in view of Nakagawa et al. (US PGPub 2006/0056855 A1).
As to claim 61, Raring et al. discloses that a total luminous flux from the laser-based white light source is about 100 lumens to about 2000 lumens or greater (Paragraph 217, 1,000 lumens).  Furthermore, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al, or alternatively in further view of Li et al. and English et al. the light source module source diameter being about 0.1 mm to about 3 mm (see rejection of claim 59).  Since the source diameter is less than the diameter of individual core, as discussed in the rejection of claim 59, it will be in the recited range. 
Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al, or alternatively in further view of Li et al. and English et al. and Abu-Ageel is silent as to Applicant’s amplitude modulation capability.
Nakagawa et al. teaches (Figs. 1 and 26) modulating the amplitude of the light source ceiling lamp (Paragraph 263) in order to allow the transmittance of data to a separate device 421 (Paragraphs 130, 260, 264).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to add amplitude modulation capability to the light source in order to allow transmittance of data to a separate device, as taught by Nakagawa et al.

Claims 63 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al, or alternatively in further view of Li et al. and English et al. and Abu-Ageel as applied to claim 59 above, and further in view of Kitano et al. (US PGPub 2018/0017220 A1), or alternatively in further view of Bennett et al. (US PGPub 2014/0247619 A1).
As to claim 63, Raring et al. discloses that the total luminous flux is about 100 lumens to about 2000 lumens or greater (Paragraph 217, 10,000 lumens).  Furthermore, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al, or alternatively in further view of Li et al. and English et al. and Abu-Ageel teaches that each of the fibers has a solid core diameter of about 100 micrometers to about 2 mm (see rejection of claim 59; Nakazato et al. Paragraph 127), wherein the fibers comprise glass (Yatsuda et al. Paragraphs 93 and 95; Nakazato et al. Paragraph 124)
Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al, or alternatively in further view of Li et al. and English et al. and Abu-Ageel is silent as to Applicant’s optical connector.
	Kitano et al. teaches (Fig. 1) an optical connector 350 for detachably connecting (Paragraph 31) the one or more passive luminaries 100 to the respective second ends 351 of the one or more fibers 310 to deliver the light emission in order to prevent a change in the position of the light output due to shaking due to the rigid nature of connected element 320 (Paragraphs 29, 54).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Raring et al. in view of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al, or alternatively in further view of Li et al. and English et al. and Abu-Ageel to include a detachable connector similar to that of Kitano et al. at the passive luminary in order to allow for a flexible fiber connected to a rigid connected element to prevent a change in position of the light output due to shaking, as taught by Kitano et al.
Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Kitano et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel teaches a white light supply member (Niemi Fig. 1, #7), but is silent as to Applicant’s coupling efficiency between the white light source module and the respective fiber.
Bennett teaches (Fig. 2A) a laser or LED light source 130 (Paragraph 74) coupling into the optical fiber 140 with coupling efficiency of 40 to 95%. (Paragraphs 37 and 38).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to make the coupling efficiency 40 to 95% in order to efficiently use as much light as possible, as taught by Bennett.
Alternatively, Bennett does not explicitly state that the light coupling efficiency is for the laser and phosphor device of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Kitano et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel.  English et al. teaches that LED have substantially Lambertian emission (Paragraph 25).
Hikmet et al. teaches (Figs. 1 and 6) using a laser source 1 and phosphor converter 2 to output substantially Lambertian laser (Paragraph 29, laser light induced to Lambertian) and phosphor light (Paragraph 3, phosphor is Lambertian) in order to increase light uniformity.  (Paragraph 4, Figs. 2 and 6 show increased uniformity in emission patterns between the blue laser and yellow phosphor light, Paragraph 28, nearly constant white point).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Kitano et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel
to make the light output of the light source to be white with Lambertian light distribution in order to increase uniformity of the emission patterns, as taught by Hikmet et al.
Therefore, the modified device of the light source is Lambertian, which is substantially the same as an LED as seen in English et al.  Even though Bennett does not explicitly discuss the self-contained laser and phosphor light source, since the modified laser and phosphor light source of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Kitano et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel is Lambertian and also since Bennett uses LEDs as an example of a light source and it is known the LEDs emit in Lambertian, the coupling efficiency would predictably be expected to be similar between light source and optical fiber and therefore, it would be obvious to one having ordinary skill in the art that a substantially 40 to 95% coupling efficiency is achievable, as taught by Bennett et al.
With respect to the combination of a small fiber diameter and a high coupling efficiency, as seen in MPEP §2143.02 where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  As seen in Bennett et al. Paragraph 37, the coupling efficiency is from about to 40 to about 95%, with the diameter being for example from about 1 to about 5 mm (Paragraph 60).  While the lower end of the diameter for Bennett et al. is overlaps the upper end of the claimed range of claim 59, one having ordinary skill in the art would not expect a significant dropoff of 40% down to 20% by applying the fiber as slightly smaller, i.e. just inside the less than 1 mm or less than 2 mm requirement.  Therefore, one having ordinary skill in the art would predictably expect that modification to include both a small diameter fiber, as taught by Nakazato (0.1 to 0.8 mm Paragraph 127) and high coupling efficiency (40-95%, Bennett et al. Paragraph 37).
Alternatively, Bennett et al. teaches that efficient coupling is preferred (Paragraph 59) and further suggests (Paragraph 60) that the fiber may be as described in Li et al. (US PGPub 2014/0268815 A1, Paragraph 60 refers to the application number, which is published as the Li et al. document).
Li et al. teaches a diameter of 0.5- 20 mm (Paragraph 25) with high numerical aperture (Paragraph 26, numerical aperture of at least 0.7, 0.8 or 0.9), wherein an increasing numerical aperture improved coupling efficiency (Paragraph 26).  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the prior art device to make the fiber have the combination of small diameter and high numerical aperture in order to provide a compact fiber that also has high coupling efficiency, as taught by Li et al.  Therefore, in terms of expectation of success, one having ordinary skill in the art would predictably expect to be able to form the combination of small fiber diameter and high numerical aperture (and therefore high coupling efficiency).  
As to claim 64, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Kitano et al., or alternatively in further view of Li et al. and English et al. and Bennett et al. teaches that the connector comprises a detachable mechanism (Paragraph 31, Kitano #350) to separate each passive luminary from the system.  

Claims 65 and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al, or alternatively in further view of Li et al. and English et al. and Abu-Ageel as applied to claim 59 above, and further in view of Bennett et al.
As to claims 65 and 76, Raring et al. teaches that the light source is effective for use as a compact high brightness and highly efficient white light source (Paragraph 12) and Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al, or alternatively in further view of Li et al. and English et al. and Abu-Ageel teaches distributing to multiple passive luminaries (Niemi Fig. 1, Erdl et al. Fig. 1), but Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al, or alternatively in further view of Li et al. and English et al. and Abu-Ageel teaches the passive luminary to be a ceiling light fixture (Niemi Fig. 1#11), but is silent as to the passive luminaries comprising a scattering or leaky fiber (claim 65) with a reflector producing a radially non-symmetric pattern (claim 76).
Bennett et al. teaches (Figs. 1 and 2C) a light source 130 using a transmission fiber 135 (Paragraph 30, intervening optical fiber, Paragraph 59, transmission fiber, Paragraph 61 light transmission element) to deliver light to a plurality of passive luminaries 140 (Fig. 1) substantially free of electrical power supply (Paragraph 63, passive) disposed at an illumination location (within 110) coupled to the respective second ends (end of 135 connecting to 140) to distribute the light emission of the light source 130 to a plurality of illumination patterns, wherein the illumination location 120 is separated from the one or more light source modules 130 location 110 by a remote distance (separated by distance of 135), with optionally an intermediate transport fiber 135 with a first end coupled to the laser-based white light source to transport the white light emission to a second end coupled to the plurality of passive luminaries 140., wherein the plurality of passive luminaries comprises a scattering or leaky fiber (Bennett et al. #140, Paragraph 6, light diffusing fiber and Paragraph 62) having a built-in feature for producing uniform (Bennett et al. Fig. 5A) or directional (Bennett et al. Fig. 5B) line illumination source; wherein the leaky fiber core can be configured from a solid core (Paragraph 67, glass core), a fiber bundled core, or another type of core, having a reflector 510 (Fig. 5B) producing a radially non-symmetric pattern.
Therefore, it would be obvious to one having ordinary skill in the art at the time the invention to apply the device of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al, or alternatively in further view of Li et al. and English et al. and Abu-Ageel to the illumination system taught by Bennett et al., in order to apply the advantages, such as compact, high brightness and high efficiency light source and optical switching control, to the illumination system types of Bennett et al.

Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Bennett et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel as applied to claim 65 above, and further in view of Cassarly et al. (US PGPub 2005/0231973 A1).
	As to claim 66, Raring et al. discloses that the light source emits with luminous flux of 10,000 lumens or greater (Paragraph 217).
Bennett teaches (Fig. 2A) a laser or LED light source 130 (Paragraph 74) coupling into the optical fiber 140 with coupling efficiency of 40 to 95%. (Paragraph 37).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to make the coupling efficiency 40 to 95% in order to efficiently use as much light as possible, as taught by Bennett.
Alternatively, Bennett does not explicitly state that the light coupling efficiency is for the laser and phosphor device of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Bennett et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel.
English et al. teaches that LED have substantially Lambertian emission (Paragraph 25).
Hikmet et al. teaches (Figs. 1 and 6) using a laser source 1 and phosphor converter 2 to output substantially Lambertian laser (Paragraph 29, laser light induced to Lambertian) and phosphor light (Paragraph 3, phosphor is Lambertian) in order to increase light uniformity.  (Paragraph 4, Figs. 2 and 6 show increased uniformity in emission patterns between the blue laser and yellow phosphor light, Paragraph 28, nearly constant white point).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. and Bennett et al. to make the light output of the light source to be white with Lambertian light distribution in order to increase uniformity of the emission patterns, as taught by Hikmet et al.
Therefore, the modified device of the light source is Lambertian, which is substantially the same as an LED as seen in English et al.  Even though Bennett does not explicitly discuss the self-contained laser and phosphor light source, since the modified laser and phosphor light source of Raring et al. in view of Rousseau et al. and Bennett et al. is Lambertian and also since Bennett uses LEDs as an example of a light source and it is known the LEDs emit in Lambertian, the coupling efficiency would predictably be expected to be similar between light source and optical fiber and therefore, it would be obvious to one having ordinary skill in the art that a substantially 40 to 95% coupling efficiency is achievable, as taught by Bennett et al.
Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Bennett et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel teaches the coupling efficiency, but is silent as to the extraction efficiency.
Cassarly et al. teaches (Figs. 1 and 15B) a leaky light guide with efficiency approaching 90% (Paragraph 76), but in all cases shown greater than or equal to 74%, with smaller diameters and longer lengths increasing efficiency (Paragraph 76).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to apply the modifications apply the modifications of light scattering swath and tilted end mirror to the optical guide taught by Cassarly et al. to the leaky fiber of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Bennett et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel in order to ensure high extraction efficiency, as taught by Cassarly et al. 
Therefore, with coupling efficiency of 40 to 95% and extraction efficiency of about 90%, the lumen output from the leaky fiber, using the 10,000 lumen input would result in at least 3,600 lumens output from the leaky fiber with optical efficiency of greater than 35% (36 to 85%).  It is noted that Cassarly et al. is directed to a single fiber output.  However, with respect to the multiple fiber embodiment, one having ordinary skill in the art would predictably expect similar results when applied to fiber bundles.  Alternatively, it would be obvious to one having ordinary skill in the art to apply a high extraction efficiency since when the general conditions of a claim are disclosed in the prior art, it is generally not inventive to discover the optimum or workable ranges by routine experimentation.  See also MPEP §2144.05(II)(A).

Claim 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al, or alternatively in further view of Li et al. and English et al. and Abu-Ageel as applied to claim 59 above, and further in view of Belfer (USPN 6,234,640 B1) and Boomgaarden et al. (US PGPub 2011/0273889 A1).
As to claim 67, Raring et al. teaches that the light source is effective for use as a compact high brightness and highly efficient white light source (Paragraph 12), but Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al, or alternatively in further view of Li et al. and English et al. and Abu-Ageel teaches the passive luminary to be a ceiling light fixture (Niemi Fig. 1#11), but is silent as to the passive luminary being a pendant lamp.
Belfer teaches (Fig. 11b and corresponding parts of Fig. 3) a passive luminary with a collimation lens optic 48 for directional illumination from the transport fiber 60 in order to light a particular area (Col. 5, lines 39-46), wherein the device is applied as replacements for MR11 or MR16 lamps (Col. 8, lines 8-11).
Boomgaarden et al. teaches (Fig. 1) MR11 and MR16 lamps being used with pendant type luminaries (Paragraph 31).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention, since it is known that MR11 and MR16 lamps are used with pendant lights, to use the light supplying system of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al, or alternatively in further view of Li et al. and English et al. and Abu-Ageel including remote light source and fiber optic delivery system to apply light to the MR11 or MR16 lamps, as taught by Belfer used in a pendant type luminary in order to apply the advantages, such as compact, high brightness and high efficiency light source to MR11 and MR16 type lamps, and specifically pendant lighting systems.

Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al, or alternatively in further view of Li et al. and English et al. and Abu-Ageel and as applied to claim 59 above, and further in view of Rowlette et al. (US PGPub 2014/0063837 A1) and Morgan (USPN 4,777,571 A) and Henningsen (USPN 6,296,383 B1).
As to claim 68, Raring et al. teaches that the light source is effective for use as a compact high brightness and highly efficient white light source (Paragraph 12) and Niemi teaches that the light source is centralized (Fig. 1 #4) to distribute to multiple luminaries 11), but Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al, or alternatively in further view of Li et al. and English et al. and Abu-Ageel teaches the passive luminary to be a ceiling light fixture (Niemi Fig. 1#11), but is silent as to the passive luminaries comprises a chandelier light with multiple illumination branches split to different parts of the chandelier.  
Rowlette et al. teaches (Fig. 4) including a chandelier (Paragraph 41) including illumination branches 600 that carry light to multiple passive light emitting elements 100 with fiber optic cable 600.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make at least one of the passive luminaries to be a chandelier similar in structure to that of Rowlette et al. in order to apply the advantages such as high brightness and highly efficient white light source to a chandelier.  Furthermore, since the system of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al, or alternatively in further view of Li et al. and English et al. and Abu-Ageel is a centralized light source that distributes to multiple fixtures, it would be obvious to have the light source centralized, as taught by Raring et al. and distributed by connection at or about the placement of the light fixture 400 of Rowlette et al. Fig. 4 in order for the light source to be the source to multiple fixtures, as taught by Niemi.
 Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Rowlette et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel teaches (Rowlette et al. Fig. 4) the chandelier comprises multiple branches 600 from the light source 400, but is silent as to whether those branches are split from an initial lead cable.  
Morgan teaches (Figs. 1, 2 and 4) a lead cable 32 that branches into multiple branches 40 to reach each individual light emission point 46.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the branches be combined into a lead cable in at least the section near the light input end in order to consolidate the wires into a single cable lead, as taught by Morgan and also since the selection of from among known techniques for distributing the light to multiple light emission points for their known purposes is generally within the abilities of one having ordinary skill in the art.
Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Rowlette et al. and Morgan, or alternatively in further view of Li et al. and English et al. and Abu-Ageel teaches transporting the light via a transmission fiber (Rousseau et al. Fig. 5 #502), but is silent as to the particulars of a transmission fiber to fiber optic cable connection.
Henningsen teaches (Fig. 1b and 2) coupling light from a transport fiber 5’ to a cable 4, 4’ in order to distribute the lights into individual light guide 4. 
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Rowlette et al. and Morgan, or alternatively in further view of Li et al. and English et al. and Abu-Ageel, to use a transport fiber and couple it into a cable such as the type taught by Morgan in order to properly transport the light from the remote location, as taught by Niemi and properly distribute the light to the required parts of the chandelier, as taught by Rowlette et al. and Morgan.

Claim 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al, or alternatively in further view of Li et al. and English et al. and Abu-Ageel as applied to claim 59 above, and in further view of Bennett et al. or alternatively in further view of Buelow et al. (US PGPub 2004/0179777 A1)
As to claim 70, the same modifications in view of Bennett et al. for the same reasons, mutatis mutandis, as those applied to the rejection of claim 65 above and therefore, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Bennett et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel (Bennett et al. Fig. 1 and 5B) teaches that the one or more passive luminaries 140 comprises a distributed line source made by a scattering fiber (Paragraph 6, Light diffusing fiber, Paragraph 62 LDF #140) with light extraction features 510 producing a radially non-symmetric pattern.
With respect to the limitation of a light extraction feature, a reflection element such as 510 of Bennett et al. could be considered a light extraction feature.  Since it aids in the light extraction by guiding it to a specified radial range and is a part of the fiber by being attached to it, it satisfies the claimed language.
Alternatively, Buelow et al. teaches (Figs. 1 and 4b) a scattering fiber 94 with light extraction features 90 producing a radially non-symmetric pattern 98 in order to provide light only in a certain radial range (Paragraph 35).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Bennett et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel to include the light extraction features 90 to produce a radially non-symmetric pattern in order to provide light only in a certain radial range, as taught by Buelow et al. instead of or in addition to providing the reflector since the selection from among known suitable techniques for producing directed radial extraction for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al, or alternatively in further view of Li et al. and English et al. and Abu-Ageel as applied to claim 59 above, and further in view of Bennett et al. and Li et al.
As to claim 71, the same modifications in view of Bennett et al. for the same reasons, mutatis mutandis¸ as those applied to the rejection of claim 65 above and therefore, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Bennett et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel (Bennett et al. Figs. 1 and 5b) teaches that the one or more passive luminaries 140 comprises a distributed line source made by a scattering fiber producing a radially symmetric pattern, and Page 4 of 6Appl. No.wherein the distributed line source comprises a reflector optical element 510 that directs the radially symmetric pattern to a restricted angular range.
Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Bennett et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel is silent as to the particular technique for causing the light extraction.
Li et al. teaches (Figs. 1A and 3) a light diffusing fiber comprising light extraction internal voids 40 (Paragraph 22, scatter).
Therefore, in the absence of an explicit teaching by Raring et al. in view of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Bennett et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel of how the light in the fiber is diffused, it would be obvious to one having ordinary skill in the art at the time of the invention to look to the prior art for suitable diffusing/scattering structures and therefore find it obvious to include the voids in the passive luminary of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Bennett et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel, since the selection from among known diffusing elements for their known purposes is generally within the abilities of one having ordinary skill in the art.  

Claim 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Bennett et al. and Li et al., or alternatively in further view of English et al. and Abu-Ageel as applied to claim 71 above, and further in view of Lee (USPN 5,901,267 A).
As to claim 72, Raring et al. teaches that the light source is effective for use as a compact high brightness and highly efficient white light source (Paragraph 12), but Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Bennett et al. and Li et al., or alternatively in further view of English et al. and Abu-Ageel is silent as to the distributed line source being integrated into crown molding for wall or ceiling illumination or distributed to any architectural design features.
Lee et al. teaches (Fig. 4) integrating the distributed line source 111 into an architectural design feature of stairs in order to serve as a warning sign (Col. 3, lines 16-19).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Bennett et al. and Li et al., or alternatively in further view of English et al. and Abu-Ageel, such as compact, high brightness and high efficiency light source to warning illumination for stairs.

Claim 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Bennett et al. and Li et al., or alternatively in further view of English et al. and Abu-Ageel as applied to claim 71 above, and further in view of Li (USPN 2008/0192458 A1, hereinafter Li ‘458), or alternatively in further view of Daniel (USPN 4,234,907 A)
As to claim 73, Raring et al. teaches that the light source is effective for use as a compact high brightness and highly efficient white light source (Paragraph 12), but Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Bennett et al. and Li et al., or alternatively in further view of English et al. and Abu-Ageel is silent as to the distributed line source being embedded in fabric for semi-transparent glowing.
	Li ‘458 teaches (Fig. 6) embedding a distributed line source 61 in fabric (Paragraphs 43-46, fibers 61 woven as part of cloth) in order to provide illumination to a drape curtain 60.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to apply the device of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Bennett et al. and Li et al., or alternatively in further view of English et al. and Abu-Ageel with the distributed line source embedded in fabric in order to apply the advantages such as compact, high brightness and high efficiency light source to curtains and fabrics, as taught by Li ‘458.
	As to the illumination being semi-transparent glowing illumination, the line source is embedded in fabric that is translucent (Paragraph 43).  As such, the line source will be semi-transparent glowing illumination.
	Alternatively, Daniel teaches (Fig. 3), using light guiding fibers in household draperies would result in a glow esthetic. (Col. 3, lines 5-10)
	Therefore, it would be obvious to make the illumination be semi-transparent glowing illumination in order to effect a glow esthetic, as taught by Daniel.

Claim 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Bennett et al. and Li et al., or alternatively in further view of English et al. and Abu-Ageel as applied to claim 71 above, and further in view of Ammerman et al. (US PGPub 2017/0314848 A1).
As to claim 74, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Bennett et al. and Li et al., or alternatively in further view of English et al. and Abu-Ageel teaches integrating the device with an appliance and interior illumination (refrigerator or freezer, Bennett et al. Paragraph 35), but is silent as to Applicant’s all-time ON with glass door.
Ammerman et al. teaches (Fig. 1) an appliance with interior illumination with a glass door (Paragraph 24) wherein the lights are on in the open and the closed position (Paragraph 34) in order to illuminate the compartment with the door closed (Paragraphs 24 and 34).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include glass in the door and keep the lights always on in order to illuminate the compartment for visibility when the door is open and also when the door is closed, being viewable through the glass door, as taught by Ammerman et al.

Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Bennett et al. and Li et al., or alternatively in further view of English et al. and Abu-Ageel as applied to claim 71 above, and further in view of Mariani (USPN 3,829,675 A).
As to claim 75, Raring et al. teaches that the light source is effective for use as a compact high brightness and highly efficient white light source (Paragraph 12), but Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Bennett et al. and Li et al., or alternatively in further view of English et al. and Abu-Ageel is silent as to the luminary being integrated into submerged areas under water in swimming pool or hot tub.
Mariani teaches (Figs. 1 and 8) a distributed line source 70 being integrated into submerged areas under water in swimming pool (Col. 3, line 34) or hot tub.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Bennett et al. and Li et al., or alternatively in further view of English et al. and Abu-Ageel to apply the device to be integrated in the submerged areas under water in swimming pools in order to apply the advantages such as compact light source with high brightness and high efficiency to an underwater luminary, as taught by Mariani.

Claim 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Bennett et al. and Li et al., or alternatively in further view of English et al. and Abu-Ageel as applied to claim 59 above, or alternatively in further view of Henningsen.
Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Bennett et al. and Li et al., or alternatively in further view of English et al. and Abu-Ageel teaches (Erdl et al. Fig. 1) an optical switching module 5 providing a selective coupling between the light input and first ends of the plurality of optical transport fibers 9, wherein the optical switching module 5 is configured to couple the white light emission from the input to selected ones of the first ends of the plurality of optical transport fibers 9 (Erdl et al. Page 5, lines 165-174) in order to control the illumination of different luminaries from one light source and allowing illumination of only the desired luminaries (Erdl et al. Page 5, lines 182-203).
It is noted that in Erdl et al., the optical switch receives light directly from light source rather than an intermediate single transport fiber.
However, as seen in Niemi Fig. 1, the splitting device 8 is placed remotely from the light source 4 and it would be obvious to use the optical switch of Erdl et al. at the same location as the splitting device since it replaces the splitting function with a controllable splitting function and the selection from among known suitable placements of elements for their known purposes is generally within the abilities of one having ordinary skill in the art.
Alternatively, Henningsen teaches discloses wherein the switching unit 3 is provided with a previous transport fiber 5’ (Fig. 1b) or as provided without previous transport fiber (Fig. 1a), thus recognizing equivalent structures in the art.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide a single transport fiber between the light source and the switching element, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875            

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875